Name: Council Regulation (EEC) No 2026/82 of 19 July 1982 amending Regulation (EEC) No 1417/78 on the aid system for dried fodderd
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  agricultural structures and production;  prices
 Date Published: nan

 No L 218 /2 Official Journal of the European Communities 27. 7 . 82 COUNCIL REGULATION (EEC) No 2026/82 of 19 July 1982 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, either impossible or not representative ; whereas Article 3 should therefore be amended ; Whereas some products imported from non-member countries are in direct competition with dried fodder produced in the Community ; whereas in the absence of offers and quotations on the world market for dried fodder the world market price of such products should be determined on the basis of the price of competing products imported from non-member countries ; Whereas Article 4 of Regulation (EEC) No 1417/78 fixed the marketing stage and the quality of dried fodder for which the world market price was to be determined ; whereas in view of the possibility of determining the world market price on the basis of the price of competing products, the marketing stage and the quality of such products for which the world market price is to be determined should be specified, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1782/ 81 (2), and in particular Article 6 (2) thereof, Having regard to the proposal from the Commission , Whereas it has become apparent that the average world market price for the products referred to in the first indent under (b) in Article 1 of Regulation (EEC) No 1117/78 may fluctuate during a single month ; whereas provision should be made for periodic deter ­ mination of that price ; Whereas Article 2 of Council Regulation (EEC) No 1 4 1 7/78 ( ?), as last amended by Regulation (EEC) No 1458 /80 (4), provides that in the absence of offers or quotations for artificially heat-dried fodder on the world market the Commission is to determine the average world market price from world market offers for sun-dried fodder ; Whereas experience has shown that no offers or quota ­ tions exist on the world market for sun-dried fodder ; whereas the said Article should therefore repealed ; Whereas Article 3 of Regulation (EEC) No 1417/78 provides that in the absence of offers and quotations for dried fodder on the world market the Commission is to determine the world market price on the basis of the latest average world market price determined , adjusted in accordance with the trend of prices of the same products originating in the Community and the prices for competing products on the world market ; Whereas experience has shown that in the prolonged absence of offers and quotations on the world market for dried fodder , determination of the world price is Regulation (EEC) No 1417/78 is hereby amended as follows : 1 . Article 1 ( 1 ) shall be replaced by the following : ' 1 . The Commission shall determine periodically the average world market price for the products listed in the first indent under (b) in Article 1 of Regulation (EEC) No 1117/78 .' 2 . Article 2 shall be deleted . 3 . Article 3 shall be replaced by the following : 'Article 3 In cases where no offer or quotation for the products referred to in Article 1 can be used for determining the average world market price , the Commission shall determine it on the basis of the price of competing products imported from non ­ member countries .' 4 . Article 4 shall be replaced by the following : Artielc 4 1 . As regards the products referred to in Article 1 , the Commission shall determine the average world market price for a pelleted product delivered in bulk to Rotterdam , of the standard quality for which the guide price has been fixed . The (  ) OJ No L 142, 30 . .5 . 1978 , p . 1 . ( 2) OJ No L 176, 1.7 . 1981 , p . 9 . ( 3 ) OJ No L 171 , 28 . 6 . 1978 , p . 1 . ( 4 ) OJ No L 146 , 12 . 6 . 1980 , p . 1 . 27 . 7 . 82 Official Journal of the European Communities No L 218/3 defined . The Commission shall make the necessary adjustments for offers and quotations not complying with these conditions .' Commission shall make the necessary adjustments for offers and quotations not complying with these conditions . 2. As regards the competing products referred to in Article 3 , the Commission shall determine the average world market price for a pelleted product delivered in bulk to Rotterdam, of a quality to be Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982. For the Council The President B. WESTH